Citation Nr: 1313651	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  11-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund on the basis that he had no valid military service.  The Board would note that the appellant resides in the United States and that his servicing RO would normally be the Oakland, California, Regional Office.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has been represented by the California Department of Veterans Affairs, throughout the appeal and is a resident of that state.  The FVEC claim has been adjudicated by the Manila RO.  When the Manila RO processed the claim, it did not seek to obtain any argument from the California Department of Veterans Affairs.  Pursuant to regulation, the appellant has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2012).  This representation includes giving the appointed representative an opportunity to submit argument in support of the claim on appeal.  

In this regard, the Board notes that when an appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  M21-1, Ch. 5, Sec. F, Para. 27 (Aug. 4, 2009).  The representative has not yet been afforded the opportunities required by the regulation and manual provisions.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).  An eligible person is any person who served  before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States.  Id. § 1002(d).

In December 2001, the appellant submitted a claim for a nonservice-connected pension.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received December 18, 2001.  On that form, the appellant listed his service dates as March 25, 1945, to November 14, 1945. 

In July 2002, the Manila RO made a determination on the appellant's claim in which it stated that the proof of service he submitted showed that he served as a member of the recognized guerillas from March 25, 1945, to November 14, 1945.  

The Manila RO has repeatedly noted that the appellant's name appears on the roster of recognized guerillas maintained by that office.  In a request for confirmation of his service sent to the National Personnel Records Center (NPRC) in September 2009, it was noted that the appellant's name was listed in "#25 file #265 of the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by VARO Manila."   NPRC has; however, repeatedly reported, without elaboration, that the appellant had no qualifying service.

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant (including relevant lay affidavits and documentary evidence) in support of a request for verification of service from the service department must be submitted to the service department for review.  

In this instance, the appellant's purported service dates on a second request to NPRC were incorrectly stated.  Consequently, another request for verification of service from the service department should be submitted.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should make a new request for verification of the appellant's service by the NPRC or appropriate arm of the service department.  The NPRC or other entity should specifically indicate whether the appellant's service in the following units qualify as service as a recognized guerilla:  "A" Co 1st Bn 66th PA, USAFIP, North Luzon, United States Armed Forces in the Philippines, "A" Co 23rd Regt Inf PA, 66th Inf Loop, "A" Company, 1st Battalion, 66th Infantry, USAFIP, NL.  

2.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case.  

In the supplemental statement of the case, the AOJ should determine whether the July of 2002 determination that the appellant had recognized guerilla service was incorrect and if so, should explain why that determination was wrong.  

3.  The AOJ should provide the appellant's representative with an opportunity to review the record and provide a completed VA Form 646, or equivalent, prior to recertifying the appeal to the Board.  

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



